— Judgment, Supreme Court, New York County (Frederic S. Berman, J.), rendered August 31, 1989, convicting defendant after jury trial of burglary in the third degree, and sentencing him to an indeterminate term of imprisonment of 2-% to 5-Vfs years, unanimously affirmed.
Defendant’s conviction for burglary is supported by the evidence that defendant was found hiding inside a closed grocery only a short distance from where merchandise had been piled into a number of plastic bags, and evidence that a hole had been made in the locked door to a locker room and a cash register bore pry marks. The court’s Sandoval ruling, which allowed the prosecutor to cross-examine defendant about two of his several aliases, the fact that he had a felony conviction and more than a half dozen misdemeanor charges *423was not an abuse of discretion. The probative value of a representative showing of defendant’s past criminal history and his use of aliases was not outweighed by the potential of prejudice to defendant. (People v Williams, 56 NY2d 236.) Defendant was not deprived of a fair trial by the prosecutor’s cross-examination or summation, and the court did not abuse its discretion in sentencing defendant. Concur — Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.